                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 ROBERT JAMES HOWARD,                        )
 #03914-003,                                 )
                                             )
        Petitioner,                          )
                                             )   CRIMINAL NO. 14-00011-CG-B
 vs.                                         )   CIVIL NO. 15-00620-CG-B
                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
        Respondent.                          )

                                        ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated January 9, 2019

(Doc. 42) is adopted as the opinion of this Court. It is ORDERED that Robert

James Howard’s § 2255 Motion to Vacate, Set Aside, or Correct Sentence (Doc. 33)

is DENIED. The Court further finds that Petitioner’s requests to amend his

petition and for appointment of counsel (Docs. 38, 39) are DENIED. The Court

finds that Petitioner is not entitled to a certificate of appealability, and therefore, is

not entitled to appeal in forma pauperis.

       DONE and ORDERED this 11th day of February, 2019.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
